In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), dated June 17, 2002, which denied her motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment since there are questions of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see CPLR 3212 [b]; Brown v Nwakamma, 246 AD2d 568 [1998]). Feuerstein, J.P., Goldstein, H. Miller and Rivera, JJ., concur.